﻿43.	 The adoption in 1945 of the Charter of the United Nations marked a step forward towards the establishment of the rule of the law that should govern relations among nations. The respect for and observance of the universal principles stated in that important document should facilitate the maintenance of international peace and security, which are the fundamental goals of our Organization. My country remains deeply dedicated to the sacred principles of the Charter; in particular the principles of non-intervention in the internal and external affairs of other States; strict respect for the sovereignty and territorial integrity of every State; non-recourse to force in international relations, and the peaceful settlement of disputes through negotiation, mediation, conciliation or arbitration. Unfortunately, we note that these principles are flouted by certain States.
44.	The thirty-second session of the United Nations General Assembly is taking place at a crucial moment in the history of my country. Chad has been subjected to serious aggression on the part of Colonel Muammar Al-Qadhafi's Libya, which has, since 1973, placed the Aozou Strip in the north under military occupation, and to his constant interference in our internal affairs." This interference is designed to overthrow the lawful Government of Chad through Chad traitors and mercenaries, to perpetuate the occupation of the Aozou Strip and to break up the State of Chad with a view to satisfying expansionist designs, on the one hand and, on the other, to set up a puppet State, which would give its allegiance to Tripoli.
45.	At this very moment when I am addressing the Assembly, the uranium-rich region of Aozou is being ruled with an iron rod by the Libyan army and police. The Libyan authorities have established there the various branches of their administration, while an air base is being built with the help of foreign technicians.
46.	This new phenomenon in relations between neighbouring States is taking place at a time when independence and open co-operation should encourage rapprochement between the peoples of Chad and Libya, who have been living in brotherhood and harmony for thousands of years. Our people, who have shared the same destiny in the past and are today facing the same tasks in fighting against the enemies of Africa, should understand each other, come together and unite their efforts for their better future.
47.	The most serious thing is that this aggression and interference by Libya, supported and encouraged by certain Powers in the form of military aid, seriously threaten peace and security in our region, cause needless loss of human lives, and obstruct our economic and social development. We believe that in behaving as they do, sparing no thought for a peaceful country such as Chad, these Powers are assuming a grave international responsibility. We then ask ourselves why it is that here they preach detente, disarmament and the elimination of conflicts, when elsewhere they are creating hotbeds of war. As for Libya, does it believe it can start a revolution by interfering in the internal affairs of its neighbour or by squandering petrodollars which could be used for the benefit of its own people.
48.	For its part, the Supreme Military Council, the highest body in the Chad nation, has, since the events of 13 April 1975, consistently advocated dialogue as the method for settling disputes with neighbouring and friendly countries, in conformity with the provisions of the Charter of the United Nations and of the Organization of African Unity. I therefore feel that I ought to inform this Assembly of the various attempts which the Council has made to secure the restoration of the rights of the Chad people.
49.	In 1971, rumours were circulating at N'Djamena concerning the Libyan military presence in the northern part of the country. While for political reasons—which still, remain to be made clear-the then Government of Chad thought that it need not immediately denounce this serious situation, it nevertheless remains true that some patriots attempted to do so as early as 1972 because they felt that a blow was being struck against Chad's independence and sovereignty. In 1973, Libya installed itself at Aozou without further ado, invoking the Franco-Italian Agreement of 1935, the so-called Mussolini-Laval Agreement. Now, that agreement never met the full requirements of existing international law and was even denounced by Italy and France.
50.	Thus, true to the line of conduct laid down by the Supreme Military Council, the leaders of Chad have sent several missions to Tripoli, with a view to a friendly settlement of the problem of the occupation of the Aozou strip, and the aid which Libya has been giving to the opponents of the regime.
51.	The most recent mission to Tripoli was led by the Vice-President of the Supreme Military Council. The mission failed because of Libya's claim that Aozou formed a part of southern Libya under the Mussolini-Laval Agreement and on the basis of lines traced on some maps. It was, however, agreed that the two parties should meet again at N'Djamena, as early as possible, in a technical commission, to discuss the border problem. The meeting, which was postponed several times, took place on 23 June 1977 at N'Djamena.
52.	This new meeting again failed, since the Libyan representatives insisted on speaking rather of the implementation of the agreements concluded between our two countries in the economic, trade, cultural and technical fields. According to them, the frontier problem was a political one and had no place in a technical discussion. Nevertheless they indicated in this connexion that, in their view, the Mussolini-Laval Agreement still remained valid and even said that the Treaty signed between France and Libya in 1955, which recalled all the agreements and conventions on the present frontiers of Chad, in no way bound their country. That Treaty, "full of hypocrisy, with confused articles"-to use their own words-had apparently been signed by a non-independent Libya because of the American and British presence on its territory and the French colonial presence in Chad. In their view too, Libya's desire would be "to triumph over colonialism, which had created ideological and psychological separation between the north and the south and between the blacks and the other races of the continent by drawing up artificial frontiers which in no way corresponded to reality, to customs, or to races".
53.	But to our horror, at the very moment when the Chad and Libyan delegations were beginning these talks, unprecedented attacks instigated by Libya were launched by the rebels against the Chad military posts of Ounianga- Kebir, Zouar and Bardai', situated in areas close to Aozou, with heavy arms weapons and rockets causing many deaths and casualties. The clear aim of these attacks was to influence the course of those talks.
54.	As we have seen, all the negotiations between Chad and Libya have failed. The Chad Government therefore thought it appropriate to bring this matter before the OAU at the time of the Assembly of Heads of State and Government, -which was held at Libreville, Gabon, at the beginning of last July. President Malloum there stated Chad's position without any ambiguity. After having listened carefully to the parties concerned, the Heads of State and Government unanimously decided to set up a six-member committee of mediation and arbitration charged with finding a solution to the problem and reporting back to the Assembly. Thus the Committee, which met at Libreville on 10 August 1977, adopted a recommendation creating a sub-Committee of experts to study the frontier problem in all its aspects and to report back to it as quickly as possible.
55.	Now, it should be noted that the former colonial Power, France, stated on 3 August 1977, after a meeting between President Valery Giscard d'Estaing and General Joseph Garba, Commissioner for External Affairs of the Federal Republic of Nigeria, specifically on the frontier dispute between Chad and Libya, that "the only frontier of Chad recognized by France, by virtue of the responsibilities that it exercised there, is the frontier which marked the boundaries of territory of Chad at the time of its independence on 11 August 1960". By this statement Paris stated by implication that it did not recognize the occupation since 1973 of the Aozou Strip in the north of Chad by the forces of Tripoli.
56.	I reaffirm that the people of Chad are asking only for recognition of its independence and sovereignty, the inviolability of its territory and non-interference in its internal affairs.
•
57.	Thus, faced with the Libyan threat, which is becoming increasingly serious, the masses of the people held enormous demonstrations throughout the country from the month of July on, to demand from the Government that the Aozou Strip be immediately restored.
58.	The Government of Chad hopes, however, that a just and peaceful settlement is still possible, since the problem has been laid before the OAU in clear terms. We have full confidence in the wisdom of the African Heads of State or Government and we express the firm conviction that they will be able to find an urgent solution to the dispute between Chad and Libya.
59.	The specific problem of Chad which I have just described has not caused me to lose sight of the topics which are a source of international concern.
60.	At the present time southern Africa is going through a period of crisis, and we should make the necessary effort to find a just solution in favour of the Africans, who have been stripped of their rights by a white racist minority.
61.	In Zimbabwe, all the plans aimed at permitting the transfer of power to the black majority have failed. We firmly support, on the one hand, the effort made by the leaders of the Patriotic Front as well as by the five front-line countries and, on the other, the recent Anglo- American plan for power to be transferred to the genuine representatives of the people of that country.
62.	In South Africa, with the recent bloody events at Soweto, apartheid constitutes a true scourge which should be fought with the appropriate weapons. Many combatants have fallen in the struggle against apartheid. We pay a tribute to all those who, like Steven Biko, have fallen in the cause of justice, freedom and peace.
63.	Independence must be granted to Namibia without any conditions. The extremely clear situation of this country has been lost sight of because of the egotistical designs of certain States.
64.	It was through the complicity of the great Powers that a territory in Palestine was granted to Israel. For 30 years now the United Nations and, in particular, the Security Council have been considering the problems of this part of the world. We believe that the principles for a just and lasting peace in the Middle East contained in Security Council resolution 242(1967) remain the basis for any negotiation. However, we think that that resolution should be supplemented to take into account the legitimate claims of the Palestinians, in particular concerning their return to their homeland and their recovery of the property stolen from them.
65.	We vigorously condemn the Israeli practices in the occupied Arab territories. The expansionist policy of Israel is a flagrant violation of the 1949 Geneva Conventions-in particular the Convention relative to the Protection of Civilian Persons in Time of War-and the principles of non-transfer and non-immigration of the nationals of the occupying country to the occupied territory and respect, for the laws and regulations governing the territory before its occupation.
66.	In our opinion, it is essential to reach a final settlement of this problem. Thus, there would be benefit to be derived from working for the early resumption of the Geneva Peace Conference on the Middle East, in which all the parties concerned would take part, including the Palestine Liberation Organization.
67.	Chad cannot fail to express its indignation at the ceaselessly renewed designs on Mayotte, Cyprus and East Timor.
68.	Mayotte should once more be included in the Comorian nation, of which it is an integral part.
69.	The independence and territorial integrity of Cyprus should be respected.
70.	With regard to East Timor, like the other former colonies, it should attain sovereignty.
71.	Disarmament is a problem which concerns the survival of mankind. The world community is seeking international peace and security, and we are convinced that they can only be attained by means of general and complete disarmament, in particular nuclear disarmament under international control.
72.	The delegation of Chad cannot fail to stress its disappointment at the failure of the Conference on International Economic Co-operation and to express its disapproval of the negative attitude of the developed countries at the resumed thirty-first session of the General Assembly.
73.	Indeed, after 18 months of discussion at Paris, we really wonder whether Governments, particularly those of the industrialized countries, have genuinely taken into account the economic problems that arise at the international level, although they have recognized that interdependence is a reality and that solutions can be found to issues only in an atmosphere of co-operation and compromise.
74.	The lack of imagination and of political will to seek daring initiatives leads us to note these nationalist, even protectionist, attitudes and makes us think that the economic prospects for the future are grave, both for the developed countries and for the developing countries.
75.	The stubbornness of the developed countries in protecting their privileges, as well as their refusal to give the necessary support with regard to the concerns of the disadvantaged peoples, are causing economic relations, which are already bad enough, to deteriorate still further.
76.	This is a humanitarian question and we think it is unjust and abnormal that a tiny part of the world should live in abundance, while millions of men, women and children are reduced to poverty, unemployment, sickness and ignorance.
77.	So as to avoid confrontation, the third world appeals to the international community and to the conscience of mankind to put an end to exploitation and poverty. Today more than ever before, international co-operation is necessary and the industrialized countries must reconsider their positions and take the opportunities which are offered us to ensure that the future will be better for everyone.
78.	To enable the third world to satisfy its aspirations, it is necessary for it to receive just payment for its products; for its economies, harmed by inflation, to be rebuilt, and for it to enjoy relief from its debt and effective participation in the world economic process, particularly in the monetary field.
79.	As my delegation has repeatedly done from this very rostrum, we again appeal to the rich countries to show greater understanding in alleviating the disastrous economic situation of the third world.
80.	Mr. President, in conclusion, I should like to discharge a pleasant duty, that of offering you, on behalf of my delegation and on my own behalf, most sincere congratulations on your election as President of the thirty-second session of the General Assembly of the United Nations.
81.	I should also like to say how grateful we are to Mr Hamilton Shirley Amerasinghe. Because of his impartiality, objectivity and understanding, he was able to direct the work of the thirty-first session of the General Assembly in an outstanding manner.
82.	To Mr. Kurt Waldheim, our eminent and tireless Secretary-General, who devotes himself daily to the cause of peace in the world and, particularly, in Africa, I wish to express the gratitude of the Republic of Chad.
83.	My country's delegation welcomes the admission to membership in the world Organization of the sister Republic of Djibouti, a State whose accession to independence demonstrates once again that the process leading to the complete elimination of all the vestiges of colonialism in the world which has already begun cannot be stopped. We appeal to the conscience of all States, in particular to that of Djibouti's immediate neighbours, to respect its independence and territorial integrity scrupulously and to give it friendly and disinterested assistance in consolidating its economy.
84.	Finally, we welcome the Socialist Republic of Viet Nam, which has just taken up its rightful place in our Organization. The admission of that country to the United Nations is both a victory for the Vietnamese people and a just application of the principle of universality of the United Nations.
 


